Citation Nr: 1128246	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  04-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder, claimed as swelling of the neck, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a low back disorder, claimed as swelling of the back, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to a higher initial evaluation in excess of 10 percent for the service-connected irritable bowel syndrome (IBS).  

4.  Entitlement to an effective date prior to June 6, 2007, for the award of service connection for IBS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1992, including service in Southwest Asia from October 1990 to March 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board previously remanded the claims of service connection currently on appeal in March 2007, October 2008, and October 2010.

The Board previously remanded the claims of entitlement to a higher initial evaluation and earlier effective date for the award of service connection in October 2010.

The issues of entitlement to a higher initial evaluation in excess of 10 percent for the service-connected IBS and entitlement to an effective date prior to March 1, 2002, for the award of service connection for IBS, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran performed active service in the Southwest Asia theater of operations in support of Operation Desert Storm.

2.  The competent evidence establishes that the Veteran's subjective complaints of swelling of the neck are not supported by objective indications and are not manifestions of a chronic disability.  

3.  The evidence is in equipoise regarding whether the Veteran's degenerative changes of the lumbar spine is related to the Veteran's active service.

4.  A claim for entitlement to service connection for constipation and diarrhea was received in 1995 and service connection on the basis of IBS as a qualifying chronic disability as a listed medically unexplained chronic multi symptom illness is warranted effective March 1, 2002, as the disability has been compensably disabling since that time.


CONCLUSIONS OF LAW

1.  The Veteran does not have a neck disability manifested by swelling of the neck due to disease or injury that was incurred in or aggravated by active service or as a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

2.  Degenerative changes of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

3.  An effective date of March 1, 2002, for the award of service connection for IBS, is warranted.  38 U.S.C.A. §§ 5101(a), 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the present case, considering the duties imposed by VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claims decided below has been accomplished.  In particular, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2009, which fully addressed what evidence was required to substantiate the Veteran's claims, and the respective duties of VA and a claimant in obtaining evidence.  The March 2009 letter also specifically advised the Veteran of the five Dingess elements, to specifically include that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

Although a document fully meeting the VCAA's notice requirements was not provided to the Veteran before the rating decisions on appeal, the claims were fully developed and then readjudicated most recently in an April 2010 Supplemental Statement of the Case (SSOC), which was issued after all required notice was provided.  Accordingly, the Board finds that any arguable lack of full preadjudication notice in this appeal has not, in any way, prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that any additional action is needed to comply with the duty to assist the Veteran in connection with the claims decided below.  First, the Veteran's service treatment record (STR) is on file, and the claims file contains all available records from the VA and non-VA sources the Veteran identified as having relevant records, including the Social Security Administration (SSA).  The Veteran has not identified (nor has his service representative), and the file does not otherwise indicate, that there are any additional pertinent records that should be obtained before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded VA examinations, most recently in October 2010, to determine whether his claimed symptoms are related to his Gulf War service.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed symptoms in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

The Board also finds that there was substantial compliance with the October 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, the Board directed the AMC/RO to schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his claimed conditions.  As indicated, this was accomplished in October 2010.  For these reasons, the Board finds that all of the Board's October 2010 remand directives have been substantially complied with and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  Hence, the Board may proceed with adjudicating the issues based on the current record.

Finally, the Veteran has been advised of his entitlement to a hearing before the RO and before the Board in conjunction with the issues on appeal, but he has not requested such a hearing.  

In light of this evidentiary development, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claims, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The Veteran is seeking service connection for a neck disorder, claimed as swelling of the neck, and for a low back disorder, claimed as swelling of the back, which he contends are due to his service in the Southwest Asia.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Board has a duty to assess).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a neck disorder and a low back disorder and contends that these conditions are related to his active service, including his service in Southwest Asia.

The Veteran's service treatment records reveal that the Veteran complained of low back pain in January 1985 and February 1986.  The Veteran complained of a pinched nerve in the neck in August 1988.  The Veteran could not recall any trauma and was diagnosed with muscle strain in the left shoulder.  The Veteran complained of low back pain in February 1989. 

The Veteran's post-service treatment records reveal that the Veteran complained of neck pain and headaches in April 1994.  In May 1995 an X-ray of the neck was noted to be unremarkable.  In May 1995 the Veteran was reported to complain of neck and back pain and swelling.

In May 1995 the Veteran was afforded a VA Persian Gulf examination.  The Veteran reported neck and back pain and swelling.  Physical examination found the range of motion of the spine to be full with no deformities.

In August 1995 the Veteran complained of swelling of the neck and back that limited his movement.

In October 1995 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  Physical examination revealed the neck to be supple without adenopathy.  There was no JVD or bruits.  The Veteran reported that his neck locked up in May 1995 and that he was unable to move his neck.

In November 2001 the Veteran was treated in the emergency room after a motor vehicle accident.  The Veteran complained of low back pain and was diagnosed with muscle strain.

The Veteran underwent an X-ray of the lumbosacral spine in November 2001 that revealed no fracture, subluxation, or lytic process.  The X-ray also revealed that there was preservation of the disk height at all levels.  In November 2001 the Veteran underwent a Magnetic Resonance Imaging (MRI) scan of the lumbar spine.  The examination was normal except for a Schmorl's node on the inferior endplate of L5.

A November 2001 X-ray of the cervical spine was unremarkable.

The Veteran was treated on multiple occasions from November 2001 to January 2003 for low back pain subsequent to a motor vehicle accident with physical therapy as well as lumbar injections.

In January 2002 the Veteran was diagnosed with intervertebral disk syndrome of the lumbosacral spine.

In May 2003 the Veteran was treated in the emergency room for complaints of soreness in the back and neck after a car accident.  The Veteran was diagnosed with multiple musculoskeletal strains.  An X-ray of the cervical spine, dated in May 2003, was unremarkable.  In September 2004 the Veteran's neck was noted to be supple.

The Veteran was noted to have a history of low back pain in an October 2004 treatment note.  In October 2004 the Veteran reported edema of the neck.

In November 2004 the Veteran complained of low back pain and in an X-ray dated in November 2004 the lumbosacral spine was found to be unremarkable.

The Veteran underwent an MRI scan of the lumbosacral spine in December 2004.  The MRI scan revealed the vertebrae to have normal configuration and alignment and the disk spaces were preserved in normal height.  Conus medullaris terminated normally and the lower spinal cord was unremarkable in appearance.  Marrow signal in the vertebrae was within normal limits.  L1-2, L2-3, L3-4, and L4-5 revealed minimal circumferential disk bulging present without compressive sequella.  There were no stigmata of bony stenosis or the neural canal.  L5-S1 revealed minimal bulging of the disk without compressive sequella.  The transiting and exiting nerve roots had normal configuration.

In a January 2005 treatment note the Veteran was noted complain of low back pain.

In March 2005 the Veteran underwent a physical examination.  The Veteran reported that his back pain had existed for the prior five or six years and that the pain had been exacerbated by a motor vehicle accident two years prior.  Examination of the neck revealed the neck to be supple and to have a normal range of motion in all directions.  The Veteran had decreased range of motion in the lumbar spine on flexion, extension, and lateral rotation with associated pain.  The Veteran was unable to straight leg raise due to the pain.  X-rays were noted to be essentially unremarkable.  The Veteran was diagnosed with low back pain by history attributed to psychosomatic and lumbosacral strain.  

In March 2005 the Veteran was diagnosed with sciatica and in April 2005 the Veteran was prescribed a TENS unit for low back pain.  In July 2006 the Veteran complained of low back pain.

The Veteran underwent an X-ray of the lumbosacral spine in July 2006.  The X-ray revealed maintenance of the lordotic curvature with no evidence of disk space narrowing or spondylolisthesis.

In October 2006 the Veteran was noted to have low back pain with changing postures.  In November 2006 the Veteran was diagnosed with lumbar muscle strain.

In a November 2006 treatment note, the Veteran reported that his back pain began in 1992 to 1993 and that it has gotten progressively worse.

The Veteran was noted to have had back pain for many years in May 2007.

In June 2007 the Veteran was afforded a VA C&P joints and spine examination.  The Veteran reported that he began to have neck and back pain after his return from deployment in the Persian Gulf.  The examiner noted that the Veteran sought treatment for his back in 1986 and was diagnosed at that time with a muscle spasm.  The Veteran was noted to have no treatment for any neck disorder in service.  The Veteran indicated that he began to have neck problems after he returned home and that he did not have any injury to the back or neck after he returned form service.  After examination the Veteran was diagnosed with cervical spine and lumbar spine myofascial pain syndrome.

In a subsequent VA C&P Gulf War Examination the Veteran was diagnosed with degenerative joint disease of the axial spine.

In February 2008 the Veteran was noted to have continued back pain and to have exquisite tenderness along the mid and lower back even with mild palpation.  In May 2008 the Veteran complained of low back pain and in June 2008 the Veteran was recommended a lumbar corset.  The Veteran was again noted to have chronic back pain in June 2008.

The Veteran underwent an X-ray of the lumbar spine for low back pain in December 2008.  The X-ray revealed the five non-rib bearing lumbar vertebrae to be in alignment; mild narrowing L5-S1 posteriorly, unchanged; patent sacroiliac joints; and no other abnormalities.

In April 2009 the Veteran reported increasing back pain.  The lumbosacral spine range of motion was noted to be decreased by 25 percent and the Veteran complained of pain with forward flexion, extension, right rotation, and side bending.  The Veteran was noted to have moderate lumbar muscle spasms in the lumbosacral paraspinals.  The Veteran was diagnosed with chronic low back pain.

In December 2009 the Veteran was afforded VA C&P general medical and Gulf War examinations.  The Veteran reported that his neck swells and that he had back pain.  Physical examination of the neck revealed no swelling and examination of the back revealed no muscle spasm, atrophy, or other abnormality.  The examiner stated that the Veteran had numerous reported symptoms but virtually no abnormal physical findings to support the complaints.  The examiner further stated that there was "absolutely no evidence of any undiagnosed illness, no evidence of any disability per this exam."

In January 2010 the Veteran was afforded a VA C&P orthopedic examination.  The examiner noted that the Veteran reported swelling in his posterior neck.  He stated that it flared up three to four times a week and lasted overnight.  Nothing in particular or any particular activity caused the flare ups and he had no treatment for his neck swelling.  The Veteran took no medications for the reported condition.  He reported some stretching and exercises that helped.  The Veteran indicated that he has some tingling in his left shoulder that radiated into the thumb and index finger.  He reported walking all day at work and that he used no braces or other aids.  He has had no surgery or hospitalization.  There was no history of neoplasm or inflammatory arthritis.  The Veteran described no limitations in activities of daily living or working.  Physical and X-ray examination of the neck revealed the Veteran's neck to be normal. 

The Veteran reported back pain and indicated that he had no braces or aides.  However, he also indicated that he occasionally uses a back support brace.  He had no surgery, hospitalization, or injections for his back.  He stated that prolonged sitting and standing aggravate his back.  He described no limitations working.  He tried to avoid repetitive heavy lifting and bending.  There were no other limitations in activities of daily living.  Physical and X-ray examination was performed and the Veteran was not to have minimal disk space narrowing without any other obvious pathology on X-ray at L5-S1.  The examiner diagnosed the Veteran with minimal degenerative changes of the lumbar spine.  The examiner stated that this was not associated with back swelling or any undiagnosed illness.

The examiner noted that the Veteran was treated for back pain in 1986 with no history of injury to his back or his neck.  The examiner rendered the opinion that it was less likely than not that his current condition is due to any injury or disease in service.

In October 2010 the Veteran was afforded a VA C&P spine examination.  The Veteran reported that he had back pain since 1988 or 1989.  He did not recall any injury.  He indicated that he performed a lot of heavy lifting in service and that he tried to do so properly.  He reported back pain radiating up into his neck and pain that radiated into the lower extremities.  The pain was worse with sitting than standing and that he cannot sit for long periods of time.  Physical examination revealed chronic low back pain with subjective complaints but no objective evidence of lumbar radiculopathy.  The examination revealed no evidence of a cervical spine condition.  The examiner stated:

As there is a chronic lumbar condition, it is my opinion that it is less likely than not that the condition is related to military service.  . . .  He does have a couple of complaints of low back pain during service.  With regards to car accidents and other portions of his history, lumbar low back pain and what he describes as possibly degenerative disk disease although this is not documented on his most recent MRI, it could be a portion of his diagnosis can be chronic and can be just genetically related.  It is not necessarily related to any sort of functional occupation or activity that he may have performed during service.  It is therefore my opinion that it is less likely than not that his low back pain is related to his complaints during service.

Has complained of spine tenderness and neck pain on movement.  

Multiple lay statements, including statements from the Veteran's mother, include reports of pain when walking, bending, and sitting.  The lay statements reported that the Veteran had pain with getting up from a seated or prone position.  The lay statements also indicated that the Veteran had neck swelling.

The Board finds that the preponderance of the evidence is against a finding of service connection for a neck disorder, claimed as swelling of the neck.  The Veteran's service treatment records reveal a complaint of a pinched nerve in the neck and the Veteran was diagnosed with muscle strain in the left shoulder.  The Veteran's post-service treatment records reveal numerous complaints of neck pain and swelling; however, there is no objective medical evidence of any neck disorder including swelling of the neck.  The Veteran has submitted lay statements.  Although a statement of the Veteran's mother indicates that the Veteran had neck swelling, his mother did not relate any description of any objective evidence of a neck disorder.  The Board notes that the Veteran was diagnosed with cervical spine myofascial pain syndrome in June 2007.  After examination in May 1995, October 2005, March 2005, December 2009, January 2010, and October 2010, the Veteran was not diagnosed with any cervical spine disorder and no cervical spine disorder has been attributed to the Veteran's active service.  Other than the Veteran's statements, there is no competent evidence associating any current neck disorder with the Veteran's active service.  In addition, although the Veteran contends that he has a neck disorder related to his service in Southwest Asia, the Board notes that his complaints of a neck disorder predate his Southwest Asia service.  Therefore, consideration of the Veteran's neck disorder as a chronic disability resulting from undiagnosed illnesses that manifested during service in Southwest Asia is not warranted because 38 C.F.R. § 3.317 does not contemplate authority to compensate for aggravation of disabilities resulting from preexisting undiagnosed illnesses.  See 60 Fed. Reg. 6660, 6662 (February 3, 1995).  As such, service connection for a neck disorder must be denied.

The Board finds that service connection for a low back disorder is warranted.  The Veteran's service treatment records reveal that the Veteran was treated on multiple occasions for complaints of low back pain.  The Veteran's post-service treatment records show that he has been diagnosed with a low back disorder, including a diagnosis of intervertebral disk syndrome, lumbosacral strain, degenerative joint disease of the axial spine, and minimal degenerative changes of the lumbar spine.  After examination in October 2010 the examiner diagnosed the Veteran with a chronic lumbar condition but rendered the opinion that the Veteran's lumbar condition was less likely than not related to the Veteran's active service.  However, in rendering this opinion the examiner stated that the Veteran's lumbar spine condition was "not necessarily related to any sort of functional occupation or activity that he may have performed during service."  As such, the examiner's opinion implicitly indicates that it is also at least as likely as not the Veteran's lumbar spine condition is related to the Veteran's active service.  As the Veteran was treated for lumbar spine complaints in service, is currently diagnosed with a lumbar spine disorder, and as the evidence is in relative equipoise regarding whether the Veteran's condition is related to the Veteran's active service, service connection for degenerative changes of the lumbar spine is granted.

III.  Earlier Effective Date

The Veteran seeks entitlement to an effective date prior to June 6, 2007, for the award of service connection for IBS.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

As noted in the March 2007 Board remand, the Veteran's initial claim of entitlement to service connection for various disabilities due to undiagnosed illness, including entitlement to service connection for constipation and diarrhea, were originally denied by the RO in a December 1996 rating decision and that the Veteran submitted a timely notice of disagreement challenging the denial of these claims in January 1997.  However, the Veteran was not issued a statement of the case.  In December 2002, the Veteran submitted another claim for the same disabilities and the claims were again denied in a rating action dated in July 2003.

In March 2007 the Board remanded the Veteran's claim of entitlement to service connection for constipation and diarrhea, to include as due to undiagnosed illness, for the Veteran to be provided a statement of the case.  The Veteran perfected an appeal regarding this issue.  Subsequently, the Board granted entitlement to service connection for IBS based upon the condition being a medically unexplained chronic multi symptom illnesses pursuant to 38 C.F.R. § 3.317(a)(2)(ii) as discussed above.  The Board noted that the Veteran had competently complained of symptoms since 1991 or 1992; however, after examination by a VA examiner in June 2007 the examiner was unable to associate the Veteran's then diagnosed IBS with the Veteran's active service.  

In a November 2008 rating decision the RO effectuated the Board's grant of entitlement to service connection for IBS and assigned an effective date of June 6, 2007.  The Veteran filed a timely notice of disagreement regarding the effective date assigned.  In October 2010 the Board remanded the issue of entitlement to an effective date prior to June 6, 2007, for the award of service connection for IBS, for the Veteran to be issued a statement of the case.

The Board notes that although the Veteran was subsequently issued a supplemental statement of the case and did not file a substantive appeal, the Board finds that the issue is perfected on appeal before the Board because the clear language of the notice letter accompanying the supplemental statement of the case indicates that if the Veteran took no action the issue will be returned to the Board for adjudication based upon the evidence of record.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (distinguished the issues of a timely notice of disagreement versus a timely substantive appeal and holding that a timely substantive appeal was not a jurisdictional requirement for the Board's consideration of an Veteran's claim).

Effective March 1, 2002, 38 C.F.R. § 3.317 was amended to add IBS as a medically unexplained multi symptom illness for which service connection will be granted as a qualifying chronic disability when there are objective indications that the disability became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degrees of 10 percent or more not later than December 31, 2011.

The Board notes that where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).

Here, it is undisputed that the Veteran filed his claim of entitlement to service connection for IBS in 1995.  In addition, the Board notes that during the pendency of the appeal, IBS was added to the list of medically unexplained multi symptom illnesses, effective March 1, 2002.  As such, although the examiner in June 2007 could not associate the Veteran's then diagnosed IBS with the Veteran's active service, as of March 1, 2002 there was competent evidence of later identified (in the June 2007 examination) symptoms of IBS; therefore, the Board finds that entitlement to an effective date of March 1, 2002, for the grant of service connection for IBS is warranted.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).


ORDER

Service connection for a neck disorder, claimed as swelling of the neck, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for degenerative changes of the lumbar spine is granted.

Subject to the law and regulations governing payment of monetary benefits, an effective date of March 1, 2002, for service connection for IBS, is granted.


REMAND

The Veteran seeks a higher initial evaluation in excess of 10 percent for IBS and an effective date prior to March 1, 2002, for the award of service connection for IBS.

The Board above grants entitlement to an effective date of March 1, 2002, for service connection of IBS based upon the effective date of the amendment to 38 C.F.R. § 3.317 adding IBS to the list of medically unexplained multi symptom illnesses.  However, the Board notes that the Veteran has competently complained of symptoms of constipation and diarrhea since shortly after separation from service in 1991 or 1992.  

The Veteran was afforded a VA C&P examination in June 2007.  The Veteran was noted to have been treated for nighttime vomiting and diarrhea with a diagnosis of viral process while in service.  After examination the Veteran was diagnosed with IBS.  The examiner stated that the Veteran's IBS could not be associated with the Veteran's active service without resort to mere speculation.  The Board notes that this opinion is inadequate as the examiner did not provide any rationale for this determination.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).

The Veteran was afforded a VA C&P general medical examination in December 2009.  After examination the Veteran was noted to have no objective evidence of any constipation or diarrhea.

As such, it remains unclear whether the Veteran's competent reports of symptoms of constipation and diarrhea since shortly after separation from service represent manifestations of the currently diagnosed and service-connected IBS.  Therefore, as the Veteran was treated for diarrhea in service, has competently reported having diarrhea since service, it is unclear whether the Veteran's post-service reports of constipation and diarrhea represent manifestations of the Veteran's subsequently service connected IBS, the Board finds it necessary to obtain a retrospective medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (a retrospective medical evaluation may be necessary in certain instances).

The Veteran receives treatment from VA; however, treatment records from VA dated subsequent to November 2009 have not been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempt to obtain VA clinical records pertaining to the Veteran's treatment that are dated since November 2009.

In reviewing the record, the Board notes that the Veteran was last afforded a VA C&P general medical examination in December 2009.  Given the long duration of time since the examination, the Board is concerned that it no longer provides an accurate picture of the Veteran's current degree of disability.  Therefore, the claim must be remanded for a current VA C&P examination regarding the above disorders to be performed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

2.  Thereafter, schedule the appellant for an appropriate examination to determine the severity of his service-connected IBS.  The claim file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent signs and symptoms necessary for rating the disability should be reported.  The specific symptoms and severity of the same, associated with the service connected IBS must be listed in the examination report.

The examiner should also provide an opinion, based on history related by the Veteran and a review of the claims file, as to whether the Veteran's reported gastrointestinal symptoms prior to March 1, 2002, represent manifestations of his current IBS.  If so, the examiner must describe the nature, extent and severity of his IBS since 1995.

The examiner should also provide findings as to the nature and extent of the impact of the Veteran's IBS on his social and occupational functioning and day-to-day activities.

All findings and conclusions should be set forth in a legible report.

3.  Thereafter, adjudicate the Veteran's claims seeking a higher rating for IBS and to an effective date for the disorder prior to March 1, 2002.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


